Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-14, drawn to a separator to electricity storage devices.
Group II, claim(s) claims 15-17, drawn to a method for manufacturing a separator for electricity storage devices.
Group III, claim 18, drawn to an electricity storage device.
Group IV, claim 19, drawn to a method for manufacturing an electricity storage device.
Group V, claim 20, drawn to an electricity storage device.
Group VI, claim 21, drawn to a method for manufacturing an electricity storage device.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A (elect one of the following claims): claim 3 or claim 4
Species B (elect one of the following claims): claim 7 or claim 8 or claim 9

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claim 1 is generic.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because the groups do not share the same or corresponding technical feature.
Groups I and III lack unity of invention because even though the inventions of these groups require the technical feature of a separator for electricity storage, this technical feature is USAMI et al. (US 2011/0305940 A1).  USAMI teaches a laminate for use as the separator for a battery [0319, 0173, 0186] comprising a polyolefin resin [0006, 0011, 0037-0042] and a surface treated ionic compound (‘surface treating agent to make the inorganic filler hydrophobic’ [0084, 0083, 0225]), filler parts by mass [0078-0079, 0088; claim 17].
Groups I and IV lack unity of invention because even though the inventions of these groups require the technical feature of a separator for electricity storage, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of USAMI et al. (US 2011/0305940 A1).  USAMI teaches a laminate for use as the separator for a battery [0319, 0173, 0186] comprising a polyolefin resin [0006, 0011, 0037-0042] and a surface treated ionic compound (‘surface treating agent to make the inorganic filler hydrophobic’ [0084, 0083, 0225]), filler parts by mass [0078-0079, 0088; claim 17].
Groups I and V lack unity of invention because the groups do not share the same or corresponding technical feature.
Groups I and VI lack unity of invention because the groups do not share the same or corresponding technical feature.
Groups II and III lack unity of invention because the groups do not share the same or corresponding technical feature.
Groups II and IV lack unity of invention because the groups do not share the same or corresponding technical feature.
Groups II and V lack unity of invention because even though the inventions of these groups require the technical feature of a manufactured separator  for electricity storage devices, this technical feature is not a special technical feature as it does not make a contribution over the USAMI et al. (US 2011/0305940 A1).  USAMI teaches a laminate for use as the separator for a battery [0319, 0173, and 0186] comprising polyolefin resin [0006, 0011, 0037-0042] and an ionic compound [0080-0085, 0225].
Groups II and VI lack unity of invention because even though the inventions of these groups require the technical feature of a manufactured separator  for electricity storage devices, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of USAMI et al. (US 2011/0305940 A1).  USAMI teaches a laminate for use as the separator for a battery [0319, 0173, and 0186] comprising polyolefin resin [0006, 0011, 0037-0042] and an ionic compound [0080-0085, 0225].
Groups III and IV lack unity of invention because even though the inventions of these groups require the technical feature of a separator for electricity storage, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of USAMI et al. (US 2011/0305940 A1).  USAMI teaches a laminate for use as the separator for a battery [0319, 0173, 0186] comprising a polyolefin resin [0006, 0011, 0037-0042] and a surface treated ionic compound (‘surface treating agent to make the inorganic filler hydrophobic’ [0084, 0083, 0225]), filler parts by mass [0078-0079, 0088; claim 17].
Groups III and V lack unity of invention because the groups do not share the same or corresponding technical feature.
Groups III and VI lack unity of invention because the groups do not share the same or corresponding technical feature.
Groups IV and V lack unity of invention because the groups do not share the same or corresponding technical feature.
 lack unity of invention because the groups do not share the same or corresponding technical feature.
Groups V and VI lack unity of invention because even though the inventions of these groups require the technical feature of a manufactured separator  for electricity storage devices, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of USAMI et al. (US 2011/0305940 A1).  USAMI teaches a laminate for use as the separator for a battery [0319, 0173, and 0186] comprising polyolefin resin [0006, 0011, 0037-0042] and an ionic compound [0080-0085, 0225].

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUPHIA QURAISHI whose telephone number is (571)272-4173.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on (313)446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/S.Q/Examiner, Art Unit 1723                                                                                                                                                                                                       
/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723